DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-11, and 13-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 17/080,181 (reference application/ ‘191 Application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claimed invention recites similar limitations of the reference application within the same scope. For instance in claim 1 of the current application and in the reference application, the applicant claims:
Application No. 17/082,737
Application No. 17/080,191
A tag reading device comprising: an external interface communicatively coupled to a higher-level device; a radio frequency identification (RFID) interface configured to read tag information from an RFID tag; a buffer memory configured to sequentially record the tag information read from the RFID tag via the RFID interface, the buffer memory storing a transmission start pointer indicating tag information for starting transmission and a write pointer indicating a record area in which tag information is written; and a processor configured to: transmit the tag information sequentially recorded in the buffer memory to the higher-level device via the external interface; and update the transmission start pointer indicating untransmitted tag information in the buffer memory, notify the higher-level device of a buffer full error when the memory buffer becomes full; and stop the reading of RFID tags when the buffer full error is detected.
A tag reading device comprising: an external interface configured to communicate with a higher-level device; an RFID interface configured to read tag information from an RFID tag; a buffer memory configured to sequentially record the tag information read from the RFID tag using the RFID interface; and a processor configured to: extract a commodity code for specifying a commodity from the tag information sequentially recorded in the buffer memory, transmit the commodity code to the higher-level device via the external interface, and update a transmission start pointer indicating untransmitted tag information in the buffer memory.


Thus, in respect to above discussions, it would have been obvious to an artisan at the time the invention was made to use the teaching of claims 1-16 of the ‘191 Application as a general teaching for a reading device, to perform the same function as claimed in the present invention. The instant claims obviously encompass the claimed invention of the ‘191 Application and differ only in terminology. The extent that the instant claims are broaden and therefore generic to claimed invention of ‘191 Application [species], In re Goodman 29 USPQ 2d 2010 CAFC 1993, states that a generic claim cannot be issued without a terminal disclaimer, if a species claim has been previously been claimed in a co-pending application.
	The obviousness-type double patenting rejection is a judicially established doctrine based upon public policy and is primarily intended to prevent prolongation of the patent term by prohibiting claims in a second patent not patentably distinct from the claims in a first paten. IN re Vogel, 164 USPQ 619 (CCPA 1970). A timely filed terminal disclaimer in compliance with 37 C.F.R. & 1.321(b) would overcome an actual or provisional rejection on this ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 C>FR> &1.78(d).

	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 1-3, 5-11, and 13-17 would be allowed upon filling of a terminal disclaimer.
The following is a statement of reasons for the indication of allowable subject matter:  The applicant teaches a tag reading device and a method for operating the device which includes an external interface coupled to a higher-level device, a buffer memory configured to sequentially record the tag information read from the RFID tag via an RFID interface, the buffer memory storing a transmission start pointer indicating tag information for starting transmission and a write pointer indicating a record area in which tag information is written, a processor for transmitting the tag information sequentially recorded in the buffer memory to the higher-level device via the external interface and for updating the transmission start pointer indicating untransmitted tag information in the buffer memory, notify the higher-level device of a buffer full error when the memory buffer becomes full, stop the reading of RFID tags when the buffer full error is detected, etc. These limitations in conjunction with other limitations in the claims were not shown by the prior art of record.
Response to Arguments
Applicant's arguments filed 10/11/22 have been fully considered but they are not persuasive. See examiner remarks.
Remarks:
With respect to the prior art rejection, it has been withdrawn in view of the amendments and argument.
The double patent rejection remains. The ‘091 application claims that the processor is configured to notify the higher level device of an error when the buffer memory becomes full (see claim 4 and others). In order to notify when the buffer memory is full, there must an indication to the processor. With respect to providing a start pointer and/or write pointer would be obvious to the claims of ‘091 application. The applicant’s argument is not persuasive. Refer to the rejection above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ST CYR whose telephone number is (571)272-2407. The examiner can normally be reached M to F 8:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL ST CYR/Primary Examiner, Art Unit 2876